DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
Claims 1-4, 6-13, 15-16, 18-19, 21, 24 and 28-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a wellness analyzer comprising a plurality of sensors that generate physiological data from a patient, a plurality of databases that provide non-real-time information; a wellness monitor that generates a wellness output in a diagnostic mode that is based on a derived relationship between at least two parameters and the patient responses to variations in at least one of the plurality of parameters and a simulator to generate and vary at least one simulated parameter output for the patient.
The closest prior art is Fernandez (US 2005/0043894 A1) in view of Westenskow (US 2003/0156143 A1). Fernandez discloses a wellness analyzer (e.g. [0018]-[0020]), comprising: a plurality of sensors that generate real-time physiological data from a plurality of sites on a patient (e.g. [0018]); a plurality of databases that provide non-real-time information relevant to a medical-related assessment (e.g. [0139]-[0141]); a wellness monitor that generates a wellness output in a diagnostic mode, wherein one or more processors receive sensor data and the non-real-time information, process the non-real-time information and generate supplemental information, and process the sensor data and the supplemental information and generate the wellness output (e.g. [0019]; [0027]-[0029]; [0169]; Fig 1a and 3c), wherein the one or more processors pattern recognition), the one or more derived features further including relationships between at least two of the plurality of parameters for the monitored patient (e.g. [0122] the system combines data from sensor components as well as model data into the systems-biology platform 104); and a simulator (e.g. Fig 3c:322; [0041]; [0098]) configured to: generate at least one simulated parameter output for the patient  (e.g. Fig 3c; [0041] simulated factors are used to determine various processes of the individual); and generate one or more other parameter outputs as dependent parameters in response to the at least one simulated parameter output according to the one or more derived features of the patient from the diagnostic mode (e.g. [0041]; [0044]-[0048]), wherein the one or more processors process the at least one simulated parameter output and the dependent parameters and generate a predictive wellness output when the wellness monitor is in a simulation mode (e.g. [0041]; [0044]-[0045] an iterative process is used to continuously monitor the user and provide therapeutic feedback based on the results of the sensor and simulation). 
Furthermore, Westenskow discloses an anesthesia drug monitor that has a simulator (e.g. Fig 1:101b/Fig 14:1403) configured to: generate one or more other parameter outputs as dependent parameters, the dependent parameters depending from the at least one simulated parameter based on the relationships and in response to the system can output real time data that’s not simulated but based on the simulated parameter output).
The combination Fernandez in view of Westenskow is silent regarding wherein the derived relationship comprises patient responses to variations in at least one of the plurality of parameters. The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements and steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jessandra Hough						November 20, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792